FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit

                                                                   February 13, 2008
                   UNITED STATES COURT OF APPEALS Elisabeth A. Shumaker
                                                                       Clerk of Court
                               TENTH CIRCUIT



 CRAIG LAFRANZ TAYLOR,

             Petitioner-Appellant,                       No. 07-6211
       v.                                             (W.D. Oklahoma)
 ERIC FRANKLIN, Warden,                           (D.C. No. CIV-07-283-R)

             Respondent-Appellee.




                                     ORDER


Before HENRY, Chief Judge, TYMKOVICH, and HOLMES, Circuit Judges.


      Craig L. Taylor, a state prisoner proceeding pro se, seeks a certificate of

appealability (“COA”) to appeal the district court’s order denying his 28 U.S.C. §

2254 petition for a writ of habeas corpus. Before this court, Mr. Taylor also

seeks to proceed in forma pauperis (IFP). The magistrate judge’s report and

recommendation suggested dismissal of five of the nine claims because they were

procedurally defaulted. It recommended denial of habeas relief on the remaining

claims on grounds that the state court’s decision was not contrary to or an

unreasonable application of clearly established federal law. The federal district

court adopted the report and recommendation, and denied the habeas petition.

Based substantially upon the reasons set forth in the magistrate judge’s report and
recommendation, we deny Mr. Taylor’s request for a COA, deny his request to

proceed IFP, and dismiss this matter.

                                 I. BACKGROUND

      On August 11, 2004, a jury convicted Mr. Taylor of robbery with a

dangerous weapon after former conviction of two or more felonies, and the jury

recommended a sentence of life imprisonment. On direct appeal, the Oklahoma

Court of Criminal Appeals (OCCA) determined that Mr. Taylor was entitled to

relief on his contention that the jury received outside information regarding his

arrest on another charge. Acting under its discretionary statutory authority

provided under Okla. Stat. tit. 22, § 1066, the OCCA modified Mr. Taylor’s

sentence to twenty years’ imprisonment.

      Mr. Taylor sought post-conviction relief, which the district court and the

OCCA denied. The OCCA determined that Mr. Taylor had procedurally defaulted

his claims because none had been raised in his direct appeal.

      In his federal petition filed under § 2254, Mr. Taylor asserted nine claims:

(1) his right to due process was violated when the jury received outside

information (the same claim on which the OCCA granted relief); (2) Mr. Taylor’s

identification was unreliable and the procedures underlying the identification

were improperly leading and suggestive; (3) the court erred in denying a mistrial

or questioning the jurors after at least one juror saw him in leg irons and

handcuffs; (4) prosecutorial misconduct deprived him of a fair trial; (5) and (6)

                                          -2-
the evidence was not sufficient to support the conviction or the sentence; (7) and

(8) ineffective assistance of counsel; and (9) the trial court erred when it failed to

instruct the jury that Mr. Taylor would have to serve 85% of his sentence before

he would be eligible for parole.

                                   II. DISCUSSION

       The magistrate judge recommended the dismissal of the first claim as moot,

because the OCCA had already granted Mr. Taylor relief. It considered the

OCCA’s disposition of the second, third, and fourth claims (pre-trial

identification, juror(s) viewing him shackled, and prosecutorial misconduct) and

concluded that the OCCA’s analysis of each contention was not an unreasonable

application of federal law, and recommended the denial of relief. As to the fifth

through ninth contentions (insufficiency of evidence to support the conviction and

to support the sentence, ineffective assistance of counsel, and failure to instruct

regarding the length of the sentence to be served), the magistrate judge

determined these claims to be procedurally barred. The district court considered

Mr. Taylor’s objections to the report and recommendation de novo, and adopted it

in its entirety.

       The magistrate judge’s report and recommendation is detailed, accurate,

and complete. Thus, having reviewed the report and recommendation, the district

court’s order, the record on appeal, Mr. Taylor’s submissions, and the relevant




                                          -3-
legal authority, we affirm the district court’s judgment for substantially the same

reasons as those set forth in its order.

                                  III. CONCLUSION

      Because jurists of reason would not find the district court’s conclusions

debatable, we DENY Mr. Taylor’s request for a COA, DENY his request to

proceed IFP, and DISMISS the matter.


                                  Entered for the Court,




                                  ELISABETH A. SHUMAKER, Clerk




                                           -4-